DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/02/2019, 08/28/2019, and 12/06/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, 13, and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being As per claim 1, Atsushi discloses a method for autonomously controlling a vehicle performed by a vehicle control system, the vehicle control system comprising a zone control system, a collision prediction system and a braking control system, the method comprising steps of: 	- defining in the zone control system at least a first zone and a second zone relative to the vehicle (see at least paragraph 0062; wherein the TTC map is divided into a safe area, a quasi-safe area, a first alarm area and a second alarm area by graphs 71, 72, 73 each of which defines the relationship between the speed and the time to collision), 	- predicting a collision with an obstacle with the prediction system (see at least paragraph 0060; wherein the collision determination section 41 first determines whether the detected obstacle exists within the travel range of the own vehicle), 	- autonomously braking the vehicle with the braking control system in a first braking mode if the collision is predicted to occur in the first zone and braking the vehicle with the braking control system in a second braking mode if the collision is predicted to occur in the second zone (see at least paragraph 0062; wherein the first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed).  	As per claim 2, Atsushi discloses wherein the vehicle comprises a first braking see at least paragraph 0062; wherein the first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed. 	As per claim 3, Atsushi discloses wherein the first braking system is an electric retarder and the second braking system comprises at least one service brake (see at least paragraph 0062; wherein the first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed.  	As per claim 6, Atsushi discloses comprising at least one out of the following further steps: - detecting the obstacle with a detection system of the vehicle control system (see at least paragraph 0060; wherein the collision determination section 41 first determines whether the detected obstacle exists within the travel range of the own vehicle), and - if the obstacle is stationary, comparing a trajectory of the vehicle with a position of the obstacle to predict the collision.   Page. 18 -APPLICATION; Docket No. LSG19318- if the obstacle is stationary, comparing a trajectory of the vehicle with a position of the obstacle to predict the collision.  	As per claim 10, Atsushi discloses wherein the step of defining the first zone and the second zone comprises a real time calculation of at least one braking distance based on at least one vehicle condition, wherein the vehicle condition comprises at least one parameter out of speed, grade, adhesion and vehicle weight (see at least paragraph 0062; wherein the TTC map is divided into a safe area, a quasi-safe area, a first alarm area and a second alarm area by graphs 71, 72, 73 each of which defines the relationship between the speed and the time to collision). 	As per claim 13, Atsushi discloses a method for autonomously controlling a vehicle performed by a vehicle control system, the vehicle control system comprising a zone control system, a collision prediction system and a collision avoidance system, the method comprising the steps of: 	- defining in the zone control system zone at least a first and a third zone relative to a vehicle (see at least paragraph 0062; wherein the TTC map is divided into a safe area, a quasi-safe area, a first alarm area and a second alarm area by graphs 71, 72, 73 each of which defines the relationship between the speed and the time to collision), 	- predicting a collision with an obstacle with the collision prediction system (see at least paragraph 0060; wherein the collision determination section 41 first determines whether the detected obstacle exists within the travel range of the own vehicle), 	- autonomously operating the vehicle with the collision avoidance system in a first collision avoidance mode if the collision is predicted to occur in the first zone and autonomously operating the vehicle with the collision avoidance system in a third collision avoidance mode if the collision is predicted to occur in the third zone (see at least paragraph 0062; wherein the safe area and quasi-safe area are a safe braking area where a contact can be avoided by normal braking operation. The first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed). 	As per claim 22, Atsushi discloses wherein the first zone is closer to the vehicle than the third zone (see at least Figure 4). 	As per claim 23, Atsushi discloses wherein the vehicle is a dumper truck for mining operations (see at least paragraph 0026; wherein an autonomous travel dump truck (hereinafter simply called "dump truck"), which autonomously travels in a mine, as one example of a mining work machine). 	As per claim 24, Atsushi discloses wherein the vehicle is a dumper truck for mining operations (see at least paragraph 0026; wherein an autonomous travel dump truck (hereinafter simply called "dump truck"), which autonomously travels in a mine, as one example of a mining work machine).  	As per claim 25, Atsushi discloses a vehicle control system for autonomously controlling a vehicle, the vehicle control system comprising a zone control system, a collision prediction system and a collision avoidance system, the vehicle control system being configured for performing a method comprising steps of: 	- defining in the zone control system zone at least a first and a third zone relative to a vehicle (see at least paragraph 0062; wherein the TTC map is divided into a safe area, a quasi-safe area, a first alarm area and a second alarm area by graphs 71, 72, 73 each of which defines the relationship between the speed and the time to collision), 	- predicting a collision with an obstacle with the collision prediction system (see at least paragraph 0060; wherein the collision determination section 41 first determines whether the detected obstacle exists within the travel range of the own vehicle), 	- autonomously operating the vehicle with the collision avoidance system in a first collision avoidance mode if the collision is predicted to occur in the first zone and autonomously operating the vehicle with the collision avoidance system in a third collision avoidance mode if the collision is predicted to occur in the third zone (see at least paragraph 0062; wherein the safe area and quasi-safe area are a safe braking area where a contact can be avoided by normal braking operation. The first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atsushi et al. (USPGPub 2019/0219681) in view of Clarke et al. (USPGPub 2015/0151725). 	As per claim 4, Atsushi does not explicitly mention wherein at least one out of the first braking mode and the second braking mode comprises braking the vehicle sufficiently to maintain or restore a prescribed distance margin.	However Clarke does disclose:	wherein at least one out of the first braking mode and the second braking mode comprises braking the vehicle sufficiently to maintain or restore a prescribed distance margin (see at least paragraph 0344; wherein depending on the distance d.sub.2 and, by extension, the time before collision, system 100 may cause primary vehicle 200a to reduce its speed so as to avoid a collision with target vehicle 200b. In addition, system 100 may apply one or more braking profiles when causing primary vehicle 200a to reduce its speed, also based on, for example, the time before collision. Thus, if the time before collision (and/or the distance d.sub.2) exceeds a first predetermined threshold, system 100 may cause primary vehicle 200a to brake in a gradual manner, change lanes, and/or change speed, whereas if the time before collision (and/or the distance d.sub.2) is below a second predetermined threshold, system 100 may cause primary vehicle 200a to brake, change lanes, and/or change speed in a more rapid manner).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Clarke with the teachings as in Atsushi. The motivation for doing so would have been in order to improve safety conditions, see Clarke paragraph 0166.	As per claim 5, Clarke discloses comprising a further step of: - switching from the first braking mode to the second braking mode if the first braking mode is insufficient to restore the prescribed distance margin (Clarke see at least paragraph 0344; wherein depending on the distance d.sub.2 and, by extension, the time before collision, system 100 may cause primary vehicle 200a to reduce its speed so as to avoid a collision with target vehicle 200b. In addition, system 100 may apply one or more braking profiles when causing primary vehicle 200a to reduce its speed, also based on, for example, the time before collision. Thus, if the time before collision (and/or the distance d.sub.2) exceeds a first predetermined threshold, system 100 may cause primary vehicle 200a to brake in a gradual manner, change lanes, and/or change speed, whereas if the time before collision (and/or the distance d.sub.2) is below a second predetermined threshold, system 100 may cause primary vehicle 200a to brake, change lanes, and/or change speed in a more rapid manner).  

Claims 7-8, 11-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atsushi et al. (USPGPub 2019/0219681) in view of Han et al. (USPGPub 2019/0263393).	As per claim 7, Atsushi does not explicitly mention comprising at least one out of the following further steps: - if the obstacle is a dynamic obstacle, detecting a movement of the obstacle with a detection system of the vehicle control system for predicting a trajectory of the obstacle, - if the obstacle is a dynamic obstacle controlled to follow a trajectory, receiving via an interface of the vehicle control system information on the trajectory of the obstacle, and - if the obstacle is a dynamic obstacle, comparing a trajectory of the vehicle with a trajectory of the obstacle to predict the collision.	However Han does disclose:	comprising at least one out of the following further steps: 	- if the obstacle is a dynamic obstacle, detecting a movement of the obstacle with a detection system of the vehicle control system for predicting a trajectory of the obstacle (see at least paragraph 0063; wherein the processor 140 may compare positions of an object in the respective images and calculate whether the object has been moved, a moving direction of the object, a movement speed of the object, etc…see at least paragraph 0073; wherein the processor 140 may predict a movement path of an obstacle based on characteristic information of the sensed obstacle, and identify a collision possibility by comparing the movement path with a driving path of the autonomous driving device. When it is identified that a collision possibility is present), 	- if the obstacle is a dynamic obstacle controlled to follow a trajectory, receiving via an interface of the vehicle control system information on the trajectory of the obstacle, and 	- if the obstacle is a dynamic obstacle, comparing a trajectory of the vehicle with a trajectory of the obstacle to predict the collision.  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Atsushi. The motivation for doing so would have been to minimize on-collision damage among obstacles, see Han paragraph 0009.	As per claim 8, Atsushi does not explicitly mention wherein the obstacle is a dynamic obstacle controlled to follow a predetermined trajectory, the method comprising the following further steps: - detecting a movement of the obstacle with a detection system of the vehicle control system, - receiving via an interface of the vehicle control system information on the predetermined trajectory of the obstacle, - predicting a trajectory of the obstacle from the movement of the obstacle detected by the detection system and the predetermined trajectory of the obstacle received via the interface, and - comparing a trajectory of the vehicle with the predicted trajectory of the obstacle to predict the collision.	However Han does disclose:	wherein the obstacle is a dynamic obstacle controlled to follow a predetermined trajectory (see at least paragraph 0013; wherein processor may be configured to receive driving information of the moving object via the communication interface), the method comprising the following further steps: 	- detecting a movement of the obstacle with a detection system of the vehicle control system (see at least paragraph 0063; wherein the processor 140 may compare positions of an object in the respective images and calculate whether the object has been moved, a moving direction of the object, a movement speed of the object, etc), 	- receiving via an interface of the vehicle control system information on the predetermined trajectory of the obstacle (see at least paragraph 0021; wherein receiving driving information of the moving object via the communication interface), 	- predicting a trajectory of the obstacle from the movement of the obstacle detected by the detection system and the predetermined trajectory of the obstacle received via the interface (see at least paragraph 0073; wherein the processor 140 may predict a movement path of an obstacle based on characteristic information of the sensed obstacle, and identify a collision possibility by comparing the movement path with a driving path of the autonomous driving device. When it is identified that a collision possibility is present), and 	- comparing a trajectory of the vehicle with the predicted trajectory of the obstacle to predict the collision (see at least paragraph 0099; wherein after receiving the driving information of the moving object equipped with the autonomous driving function, the processor 140 may compare the driving information of the moving object and driving information of the autonomous driving device 100, and if a collision is possible).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Atsushi. The motivation for doing so would have been to minimize on-collision damage among obstacles, see Han paragraph 0009.	As per claim 11, Atsushi does not explicitly mention wherein in the first braking mode, the vehicle follows a pre-planned trajectory received from a centralized platform and in the second braking mode or a first sub-mode of the second braking mode, a vehicle trajectory control system of the vehicle control system re- plans a vehicle trajectory independently from the centralized platform to avoid the collision.	However Han does disclose:	wherein in the first braking mode, the vehicle follows a pre-planned trajectory received from a centralized platform and in the second braking mode or a first sub-mode of the second braking mode, a vehicle trajectory control system of the vehicle control system re- plans a vehicle trajectory independently from the centralized platform to avoid the collision (see at least paragraphs 0158-0160; wherein the autonomous driving device 100 may identify a situation where a collision is expected, at operation S620. For example, it may be identified that a possibility of collision may exceed a predetermined threshold on a particular route or at a particular location according to driving information of the autonomous driving device 100 and the external autonomous driving moving object 200. Accordingly, the autonomous driving device 100 may update an alternative route with which a current route is replaced, and transmit information relating to the alternative route to the external autonomous driving moving object 200, at operation S630. The external autonomous driving device 200 may identify that it is possible to avoid collision when the object is driven on the updated route, at operation S640. The alternative route updated by the autonomous driving device 100 is a route on which avoiding collision is possible). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Atsushi. The motivation for doing so would have been to minimize on-collision damage among obstacles, see Han paragraph 0009.	As per claim 12, Atsushi discloses comprising further steps of: 	- defining in the zone control system a third zone (see at least paragraph 0062; wherein the TTC map is divided into a safe area, a quasi-safe area, a first alarm area and a second alarm area by graphs 71, 72, 73 each of which defines the relationship between the speed and the time to collision). Atsushi does not explicitly mention - re-planning a vehicle trajectory independently from a centralized platform in a vehicle trajectory control system of the vehicle control system to avoid the collision if the collision is predicted to occur in the third zone.	However Han does disclose:	- re-planning a vehicle trajectory independently from a centralized platform in a vehicle trajectory control system of the vehicle control system to avoid the collision if the collision is predicted to occur in the third zone (HAN see at least paragraphs 0100-0101; wherein the processor 140 may compare the driving information of the moving object with the driving information of the autonomous driving device 100, and identify a collision possibility on a first route as being less than a predetermined threshold, identify a collision possibility on a second route as being greater than or equal to the predetermined threshold, and identify a collision possibility on a third route as being zero. In this case, the processor 140 may change the route from the first route the device 100 is driving to a second route or third route of which the possibility of collision is less than the first route).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Atsushi. The motivation for doing so would have been to minimize on-collision damage among obstacles, see Han paragraph 0009.	As per claim 14, Atsushi discloses wherein the third collision avoidance mode comprises a step of re-planning a vehicle trajectory independently from a centralized platform in a vehicle trajectory control system of the vehicle control system to avoid the collision.	However Han does disclose:	wherein the third collision avoidance mode comprises a step of re-planning a vehicle trajectory independently from a centralized platform in a vehicle trajectory control system of the vehicle control system to avoid the collision (see at least paragraphs 0100-0101; wherein the processor 140 may compare the driving information of the moving object with the driving information of the autonomous driving device 100, and identify a collision possibility on a first route as being less than a predetermined threshold, identify a collision possibility on a second route as being greater than or equal to the predetermined threshold, and identify a collision possibility on a third route as being zero. In this case, the processor 140 may change the route from the first route the device 100 is driving to a second route or third route of which the possibility of collision is less than the first route).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Atsushi. The motivation for doing so would have been to minimize on-collision damage among obstacles, see Han paragraph 0009.	As per claim 15, Han discloses wherein the first collision avoidance mode comprises a step of following a pre-planned trajectory received from the centralized platform and autonomously braking the vehicle with a braking control system of the vehicle if the collision is predicted to occur in the first zone (see at least paragraphs 0158-0160; wherein the autonomous driving device 100 may identify a situation where a collision is expected, at operation S620. For example, it may be identified that a possibility of collision may exceed a predetermined threshold on a particular route or at a particular location according to driving information of the autonomous driving device 100 and the external autonomous driving moving object 200. Accordingly, the autonomous driving device 100 may update an alternative route with which a current route is replaced, and transmit information relating to the alternative route to the external autonomous driving moving object 200, at operation S630. The external autonomous driving device 200 may identify that it is possible to avoid collision when the object is driven on the updated route, at operation S640. The alternative route updated by the autonomous driving device 100 is a route on which avoiding collision is possible). 	As per claim 17, Atsushi and Han discloses comprising further steps of: 	- defining in the zone control system a second zone (see at least paragraph 0062; wherein Atsushi the TTC map is divided into a safe area, a quasi-safe area, a first alarm area and a second alarm area by graphs 71, 72, 73 each of which defines the relationship between the speed and the time to collision), 	- autonomously operating the vehicle with the collision avoidance system in a second collision avoidance mode or a first sub-mode of a second collision avoidance mode if the collision is predicted to occur in the second zone or a first sub-zone of the second zone, wherein in the second collision avoidance mode or the first sub-mode of the second collision avoidance mode a vehicle trajectory is emergency re-planned independently from a centralized platform in the vehicle trajectory control system of the vehicle control system to avoid the collision (see at least paragraphs 0158-0160; wherein Han discloses the autonomous driving device 100 may identify a situation where a collision is expected, at operation S620. For example, it may be identified that a possibility of collision may exceed a predetermined threshold on a particular route or at a particular location according to driving information of the autonomous driving device 100 and the external autonomous driving moving object 200. Accordingly, the autonomous driving device 100 may update an alternative route with which a current route is replaced, and transmit information relating to the alternative route to the external autonomous driving moving object 200, at operation S630. The external autonomous driving device 200 may identify that it is possible to avoid collision when the object is driven on the updated route, at operation S640. The alternative route updated by the autonomous driving device 100 is a route on which avoiding collision is possible).  	As per claim 18, Atsushi discloses wherein the vehicle control system further comprises a braking control system, the method further comprising steps of: - autonomously braking the vehicle with the braking control system in a first braking mode if the collision is predicted to occur in the first zone (see at least paragraph 0062; wherein the first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed) and - autonomously braking the vehicle with the braking control system in a second braking mode if the collision is predicted to occur in the second zone (see at least paragraph 0062; wherein the first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed). 	As per claim 19, Atsushi discloses wherein the vehicle comprises a first braking system and a second braking system, and wherein the first braking mode comprises a step of using only the first braking system and the second braking mode comprises a step of using the first and the second braking system for braking the vehicle (see at least paragraph 0062; wherein the first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed). 	As per claim 20, Atsushi discloses wherein the vehicle comprises a first braking system and a second braking system, and wherein the third collision avoidance mode comprises a step of using only the first braking system for avoiding that the collision is predicted to occur closer to the vehicle than the third zone (see at least paragraph 0062; wherein the first alarm area is an urgent braking area where urgent braking using an electric brake 3a (or a retarder brake) is required. The second alarm area is an emergency braking area where emergency braking using the electric brake 3a and a mechanical brake 3b in combination is needed).  
 
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Atsushi et al. (USPGPub 2019/0219681), in view of Han et al. (USPGPub 2019/0263393), and further in view of Clarke et al. (USPGPub 2015/0151725). 	As per claim 16, Atsushi and Han do not explicitly mention comprising a further step of - switching from the first collision avoidance mode to the third collision avoidance mode when the step of braking of the vehicle of the first collision avoidance mode results in that the collision is predicted to occur in the third zone.	However Clarke does disclose:	comprising a further step of - switching from the first collision avoidance mode to the third collision avoidance mode when the step of braking of the vehicle of the first collision avoidance mode results in that the collision is predicted to occur in the third zone (see at least paragraph 0344; wherein depending on the distance d.sub.2 and, by extension, the time before collision, system 100 may cause primary vehicle 200a to reduce its speed so as to avoid a collision with target vehicle 200b. In addition, system 100 may apply one or more braking profiles when causing primary vehicle 200a to reduce its speed, also based on, for example, the time before collision. Thus, if the time before collision (and/or the distance d.sub.2) exceeds a first predetermined threshold, system 100 may cause primary vehicle 200a to brake in a gradual manner, change lanes, and/or change speed, whereas if the time before collision (and/or the distance d.sub.2) is below a second predetermined threshold, system 100 may cause primary vehicle 200a to brake, change lanes, and/or change speed in a more rapid manner).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Clarke with the teachings as in Atsushi and Han. The motivation for doing so would have been in order to improve safety conditions, see Clarke paragraph 0166.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Atsushi et al. (USPGPub 2019/0219681), in view of Han et al. (USPGPub 2019/0263393), and further in view of Zhou et al. (USPGPub 2020/0346637). 
	As per claim 21, Atsushi and Han do not explicitly mention wherein the vehicle control system comprises a proactive collision avoidance system active when the vehicle is in a static state, wherein the method comprises steps of: - inhibiting motion of the vehicle when the collision is predicted to occur in the second zone or a first sub-zone of the second zone, and - re-planning a trajectory of the vehicle independently from a centralized platform in a vehicle trajectory control system of the vehicle control system when the collision is predicted to occur in the first or third zone.	However Zhou does disclose:	wherein the vehicle control system comprises a proactive collision avoidance system active when the vehicle is in a static state, wherein the method comprises steps of: 	- inhibiting motion of the vehicle when the collision is predicted to occur in the second zone or a first sub-zone of the second zone (Zhou see at least paragraph 0052; wherein as ADV 101 is traversing trajectory segment 508, vehicle 502 may begin to move forward causing trajectory optimizer module 406 to recalculate a second or new parking trajectory at each frame in real-time to avoid a collision with vehicle 502. The second or new parking trajectory includes a change in trajectory segment 508, as shown by dashed line 510, to avoid a collision with vehicle 502 which is now moving forward. Alternatively, ADV 101 may stop in order for vehicle 502 to pass assuming that there is sufficient clearance between ADV 101 and the moving vehicle 502. Other suitable collision avoidance procedures may be used by ADV 101), and 	- re-planning a trajectory of the vehicle independently from a centralized platform in a vehicle trajectory control system of the vehicle control system when the collision is predicted to occur in the first or third zone (see at least paragraph 0052; wherein as ADV 101 is traversing trajectory segment 508, vehicle 502 may begin to move forward causing trajectory optimizer module 406 to recalculate a second or new parking trajectory at each frame in real-time to avoid a collision with vehicle 502. The second or new parking trajectory includes a change in trajectory segment 508, as shown by dashed line 510, to avoid a collision with vehicle 502 which is now moving forward. Alternatively, ADV 101 may stop in order for vehicle 502 to pass assuming that there is sufficient clearance between ADV 101 and the moving vehicle 502. Other suitable collision avoidance procedures may be used by ADV 101).   
	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhou with the teachings as in Atsushi and Han. The motivation for doing so would have been to increase computation speed, robustness, and functional safety of an autonomous driving vehicle to control the vehicle while being autonomous, see Zhou paragraph 0003.

Allowable Subject Matter
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the second zone comprises a first sub-zone and a second sub-zone, and wherein second braking mode comprises a first sub-mode active when the collision is predicted to occur in the first sub-zone and a second sub-mode active when the collision is predicted to occur in the second sub-zone, wherein in the first sub-mode, the first and the second braking systems are used at maximum braking capacity, and wherein in the second sub-mode, the first braking system is used at maximum capacity and the second braking system is used at partial capacity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662